Simmons, C. J.
A city court, established in a “ city ” which is not the county-site of the county wherein the same is located and whose jurisdiction extends only over the city and one militia district of that county, is not a court “ like ” either the city court of Atlanta or the city court of Savannah as they existed at the time of the ratification of the present constitution of this State ; and, consequently, a writ of error does not lie from a court so established to the Supreme Court. Writ of error dismissed.

All the Justices concurring.